Citation Nr: 1739358	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Robert Brown, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that denied service connection for bilateral hearing loss and a left plantar wart.

During the pendency of the appeal, the RO granted service connection for the left plantar wart in a March 2017 rating decision. 

This appeal has previously been before the Board, most recently in January 2016, when it was remanded for a VA examination.  As is discussed in greater detail below, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The weight of the evidence is against a finding that the Veteran has bilateral hearing loss.





CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304,  3.306, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained, to the extent available.  Additionally, the Veteran was afforded the opportunity to present testimony at a videoconference hearing before the undersigned Veterans Law Judge.

Additionally, the Veteran was afforded a VA examination in connection with his claim.  Neither the Veteran, nor his representative objected to the adequacy of the examination.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).

The Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, that the record includes adequate, competent evidence to allow the Board to decide this matter, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

II. Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Service connection can be established by evidence that shows "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement." 38 C.F.R. § 3.310(a) (2016); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition to the general requirements for service connection, there are also specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels (dB). Hensley  v. Brown, 5 Vet. App. 155 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 dB or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed a claim for bilateral hearing loss in October 2008.  A July 2009 rating decision denied the claim, finding the Veteran did not have hearing loss for VA purposes.  The Veteran timely appealed and was afforded a Board hearing in November 2015.  During the hearing, the Veteran asserted that he was exposed to an explosion during service, and thereafter experienced hearing loss.  Additionally, the Veteran asserted that he experienced continued hearing loss in service and progressive hearing loss since service.  However, the Veteran acknowledged that he had never actually been diagnosed with hearing loss.  The case was remanded in January 2016  to afford the Veteran a VA examination.  Upon examination in March 2016, the Veteran was diagnosed with sensorineural hearing loss, but audiometric testing did not show that the hearing loss was of sufficient severity to be classified as a disability VA regulations.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought.  Here, the Veteran has not been shown to have a hearing disability for VA purposes.  

On several occasions in 2009, while seeking treatment for unrelated medical concerns, the Veteran's review of symptoms related to the ears indicated "ear canals patent, tympanic membranes ok, nares patent, normal color mucosa, and moist oral mucosa."

In March 2016, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with sensorineural hearing loss in both the left and right ears, but explained that the Veteran's "degree of hearing loss does not meet VA disability standards for what is considered significant hearing loss."  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
20
20
25
35
35

Speech audiometry revealed speech recognition ability of 96 percent in the right and left ears.

A January 2017 VA treatment record indicates that the Veteran's review of symptoms related to the ears was negative for hearing loss, tinnitus, pain or discharge, vertigo, itching, and excessive wax.  A March 2017 VA Otolaryngology note indicates the Veteran's ears were clear and gross hearing was intact.

The Board acknowledges that the Veteran experienced some loss of auditory acuity since active service in the military.  The Veteran is found competent to report observable symptomatology such as diminished hearing acuity.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the determination of whether the Veteran experiences a hearing loss disability for VA purposes is governed by specific medical testing and the application of VA regulations, and the Veteran is not shown to have the medical training or expertise to conduct such testing.  

As noted, the hearing frequencies shown on audiometric testing fail to rise to the level of hearing loss for VA purposes.  Additionally, the speech recognition score is above the required threshold to find that the Veteran's impaired hearing is a disability for VA purposes.  

The additional medical evidence of record fails to indicate complaints or treatment for ear problems or hearing loss.  Rather, medical records indicate the Veteran's experiences normal ears and hearing frequencies slightly outside of the normal hearing range.  

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed, or during, or contemporary to the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Here, the medical evidence, including VA treatment records and the VA examination report, fails to show that the Veteran experiences hearing loss for VA purposes.  Congress has specifically limited service connection to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, service connection bilateral hearing loss is denied.  


ORDER

Service connection for bilateral hearing loss is denied. 


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


